ORTEGA, Acting P. J., Concurring.
I agree with everything in the lead opinion except part A. There, the opinion points out that at the time the matter was in the trial court, there was no real distinction between an intentional act and a criminal act and that so viewed, “the summary judgment probably could not stand. [Citing Teitelbaum Furs, Inc. v. Dominion Ins. Co. Ltd. (1962) 58 Cal.2d 601 [25 Cal.Rptr. 559, 375 P.2d 439.]” I think the summary judgment granted 20th Century must stand, either under the current post-Safeco environment or as the matter previously presented itself in the trial court. I agree that Teitelbaum “is alive and well.” I just do not think it is of any assistance to Schurtz. Irrespective of how Paster was convicted, Schurtz adamantly proclaimed throughout that Paster had deliberately tried to kill him. He did so in letters to the Probation Department and the trial court, in his deposition, and in a verified complaint. Only in a subsequent unverified amendment did he try to trump everything with his wholly inconsistent negligence claim.
Irrespective of Teitelbaum, which would preclude collateral estoppel based on Paster’s plea, if we were considering this matter pre-Safeco I would *1199terminate Schurtz’s case against 20th Century based on his own insistence throughout that Paster’s assault was deliberate and intentional. I would not indulge Schurtz in his subsequent negligence ploy, plainly hatched for the purpose of gaining access to Paster’s insurance policy. Nor do I see a triable issue of fact just because Paster has joined the scheme.
MALLANO, J., Concurring.
Schurtz alleged in a verified complaint that Paster “pointed a loaded gun at his temple, threatened to kill him, then ‘intentionally and willfully discharged [the] handgun ... for the purpose of killing [him].”’ (Lead opn., ante, at p. 1190.) At his deposition, Schurtz testified that Paster “gained entry to his house by breaking a window, that she woke him by hitting him on the head with her fist or the gun, held the gun at his head, and said it wasn’t a joke. When he started to get up, she ‘put the gun at [his] crotch,’ told him not to move, put the gun back to his head and said, ‘The bullet’s in the chamber. You’re dead.’ He leaned forward and ‘[t]he gun fired.’ ” (Id., at p. 1191.)
Thus, by his twice-sworn admission, Schurtz has established facts that fall squarely into the criminal act exclusion of Paster’s policy. Based on the rationale of D’Amico v. Board of Medical Examiners (1974) 11 Cal.3d 1 [112 Cal.Rptr. 786, 520 P.2d 10] (D’Amico), I conclude that the trial court properly granted 20th Century’s summary judgment motion. As is stated in D’Amico, “ ‘When discovery, properly used, makes it “perfectly plain that there is no substantial issue to be tried” [citations], [summary judgment] is available for prompt disposition of the case.’ [Citations.] RD Moreover, when discovery has produced an admission or concession on the part of the party opposing summary judgment which demonstrates that there is no factual issue to be tried, certain of those stem requirements applicable in a normal case are relaxed or altered in their operation. Thus, in King v. Andersen [(1966)] 242 Cal.App.2d 606 [51 Cal.Rptr. 561], the rule providing for liberal construction of counteraffidavits was held not to require reversal of a summary judgment for defendants where the plaintiff in an assault case, although having stated in his counteraffidavit that unnecessary force was used, nevertheless had stated in a previous deposition that no force was used; refusing to find that a triable issue was thus presented, the court said; ‘Where, as here, however, there is a clear and unequivocal admission by the plaintiff, himself, in his deposition . . . we are forced to conclude there is no substantial evidence of the existence of a triable issue of fact.’ ” (D’Amico, supra, 11 Cal.3d at p. 21, fn. omitted, some italics added.)
If D’Amico prevents Schurtz from avoiding the force of his admissions in his verified complaint and deposition testimony—that he was injured during a criminal act committed by Paster—by offering his own sworn statement to *1200the contrary, it also follows that he cannot do so on the basis of Paster’s sworn statement denying criminal culpability.
I am concerned about the rationale of the lead opinion, which states, as I understand it, that Paster’s admission of her criminal conviction in and of itself triggers her policy’s criminal act exclusion. I can foresee other situations where an insured pleads guilty to a crime to obtain the benefit of a plea bargain, yet the “victim” of the “crime” takes the position that there was no crime and claims that there is coverage under the insured’s policy, notwithstanding a criminal act exclusion. Why should the insured be allowed to make a binding determination by pleading guilty that there was a criminal act for the purposes of policy coverage? I do not wish to foreclose what under present law might be a viable action against an insurer by a party claiming to be injured by an insured in a situation where it is disputed whether a criminal act caused the injury.
Finally, it seems that the lead opinion contradicts Teitelbaum Furs, Inc. v. Dominion Ins. Co., Ltd. (1962) 58 Cal.2d 601 [25 Cal.Rptr. 559, 375 P.2d 439]. Under that case, Paster’s plea of nolo contendere may be used as an admission, but not for the purposes of collateral estoppel. Yet, if Paster’s admission of a criminal conviction conclusively establishes a criminal act for the purposes of her policy’s criminal act exclusion, it would appear that her plea is being used for more than just an admission.
A petition for a rehearing was denied November 2, 2001, and appellant’s petition for review by the Supreme Court was denied January 23, 2002.